Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 34-60 are pending in the instant application.
Claims 34-60 are being examined on their merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 February 2022 is acknowledged and considered. 

Response to arguments of 15 February 2022	
The Declaration of Dr. Jonathan Kil under 37 C.F.R. 1.130(a), submitted on 15 February 2022, is acknowledged. Applicant has relied on the exception under 35 U.S.C. 102(b)(1)(A) to overcome the rejection of claims 34-43, 45-48 under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference NCT02603081 was obtained directly or indirectly from the inventor of this application (point 6, Declaration), and is therefore not prior art under 35 U.S.C. 102(a)(1).  As a result, the rejection of claims 34-43, 45-48 under 35 U.S.C. 102(a)(1)  over NCT02603081, and the rejection of claims 34, 43, 44, 45, 49-60 under 35 U.S.C. 103 over NCT02603081, in view of Herraiz and Green, are herein withdrawn.
Applicant’s arguments (Remarks of 15 February 2022, pages 6-9) against the rejection of claims 34-60 under 35 U.S.C. 103 as being unpatentable over Kil, in view of Herraiz and Green, have been carefully considered.
Applicant argues (page 7, last paragraph, page 8, first paragraph) that Herraiz describes that hearing impairment Attorney Docket No.: 30956-37262/USApplication No.: 16/300,935in the Meniere disease (MD) patients is classified according to pure tone audiogram (PTA) at 0.5-3 kHz frequencies, which is consistent with clinical criteria for diagnosis of Meniere's disease based an episodic vertigo syndrome associated with low- to medium-frequency sensorineural hearing loss.
Applicant argues (page 8, third paragraph) that hearing loss has many etiologies ranging from environmental exposures to specific genetic mutations and aging; Meniere's disease is a progressive, chronic, auditory and inner ear disorder of unknown etiology thought to be due to endolymphatic hydrops. Applicant argues (page 8, third paragraph) that, in contrast to Meniere's disease which is predominantly unilateral, noise induced hearing loss an and ototoxicity are predominantly bilateral, and high frequency above 3000 Hz or extended high frequency above 8000 Hz. 
Applicant argues (page 9, second paragraph) that not only are the causes of Kil 's hearing loss completely different to those of MD, but also the frequency ranges involved in the hearing losses are different. Kil 's disclosure of hearing loss caused by high frequency noise at 4-16 kHz fails to provide any teaching or suggestion of what agents or methods would be useful for treating MD with a reasonable expectation of success, including MD symptoms of low to medium frequency hearing loss, i.e., 0.5-3kHz. Treatment of MD involves addressing a triad of particular different symptoms of episodic vertigo, tinnitus and low to medium frequency hearing loss. The sensorineural hearing loss of Meniere's disease patients is highly differentiated from noise induced hearing loss and ototoxicity based on etiology and pathophysiology. 
In response, Applicant has persuasively argued that Meniere disease is distinct from the hearing loss diseases exemplified by Kil, such as noise associated hearing loss, based on its distinct etiology and pathophysiology. Yet, based on the teachings of Takumida (submitted by Applicant as part of the IDS of 15 February 2022), there is a common mechanism of inner ear disorders caused by endolymphatic hydrops (Meniere), ototoxic drugs and noise; this common mechanism involves free radicals; ebselen is a free radical scavenger.
Applicant argues (page 8, last paragraph, page 9, first paragraph) that Kil is completely silent regarding Meniere's disease (MD), a very different inner ear disorder of unknown etiology. 
The examiner agrees.
Applicant argues (page 8, last two paragraphs) that Kil is directed to protection against hearing loss caused by an ototoxic drug or ototoxic noise, and uses ebselen to prevent noise induced hearing loss in rats after exposure to high frequency, high decibel noise, i.e., 110-115 dB noise at 4-16 kHz for 4 hours. Applicant argues that Kil '747 teaches protection against hearing loss caused by external high frequency noise. 
In response, even though Kil exemplifies hearing loss caused by noise [0003], or hearing loss caused by ototoxic drugs [0004], and presents data in support of ebselen being effective to treat noise associated hearing loss (Examples 1-3), Kil teaches otoprotective compositions comprising ebselen useful to treat the broad genus of hearing loss (Abstract, [0002], [0095], claims 23, 24).
Applicant's submission of an information disclosure statement on 15 February 2022 prompted the new ground(s) of rejection presented in this Office action.  

Claim Rejections- 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 34-60 are rejected under 35 U.S.C. 103 as being unpatentable over Takumida et al. (Equilibrium Research 2003, 62 (2), 132-138, cited in the IDS of 15 February 2022), in view of Kil et al. (US2003/0162747, published 28 August 2003, cited in PTO-892 of 18 August 2021), Herraiz et al. (Eur Arch Otorhinolaryngol 2006, 263, 504-509, cited in PTO-892 of 18 August 2021) and Green et al. (The Laryngoscope 2007, 117, 1622-1628, cited in PTO-892 of 18 August 2021).
Takumida (Equilibrium Research 2003, 62 (2), 132-138) discloses (partial translation provided by Applicant, page 1, first paragraph) that inner ear disorders are caused by a variety of causes including endolymphatic hydrops (Meniere disease), other infections, ototoxic drugs and noise. Takumida teaches that there is a common mechanism of inner ear diseases above, and that free radicals including NO and ROS and apoptosis play major roles.
Takumida teaches (partial translation provided by Applicant, page 1, second paragraph) that ebselen, a free radical scavenger, administered at 100 mg/kg orally (as in instant claim 35), in an animal model (LPS labyrinthis) of inner ear disorders, is effective to alleviate morphological changes present in animals with inner ear disorders, such as degeneration of sensory cells in the cochlear organ of Corti, the ampullary crest of the semicircular canal, and the macula statica.
Takumida further teaches (partial translation provided by Applicant, page 2) that antioxidants are effective to treat Meniere disease. Takumida teaches that administration of antioxidant glutathione 300 mg/day orally (as in instant claim 35) to patients suffering from Meniere disease (administered for one year, which satisfies the limitation of claim 42), efficacy assessed based on rating of hearing loss, tinnitus, vertigo (as in instant claim 45), resulted in improvement in disease symptoms (none of the patients showed exacerbation of vertigo, none of the patients showed exacerbation of disability after 1 year of treatment with antioxidant), with marked improvement in the effect on vertigo, attacks of rotary vertigo having disappeared.
Takumida does not specifically teach a method of treating Meniere disease with ebselen, as in the instant claims.
Takumida does not teach the frequency of ebselen administration in such a method, as in instant claims 37-41, nor does he teach the dose of ebselen administered in such a method of treatment, as in instant claims 39-41.
Takumida does not teach assessing the patient suffering from Meniere’s disease prior, during and after treatment with ebselen, as in instant claims 46-47, for hearing loss, tinnitus and vertigo, using VSS scale for vertigo, TFI index for tinnitus, pure tone audiometry for hearing loss, as in instant claims 44-57.
Takumida does not teach co-administering ebselen and 2,2’-diseleno-bis-beta-cyclodextrin to treat Meniere’s disease, as in instant claims 58-60.


Kil teaches that glutathione and a glutathione precursor ebselen ([0005], lines 14-18) can be used interchangeably in otoprotective compositions to ameliorate hearing loss ([0005], lines 1-5). 
Kil teaches [0006] otoprotective compositions comprising at least one glutathione or glutathione precursor (ebselen is taught as glutathione precursor [0005], line 17-18) and at least one glutathione peroxidase mimic; glutathione peroxidase mimics include 2,2-diseleno-bis-beta-cyclodextrin (2-diSeCD), which is the instant elected species of other glutathione peroxidase modulators of instant claims 58-60.
Kil teaches otoprotective compositions of the invention being administered orally, as in instant claim 35, in solid dosage forms such as tablets [0033], or capsules [0035], as in instant claims 43, 44.
Kil teaches [0041] that the amount of otoprotectant compositions actually administered will be dependent upon the individual to which the treatment is applied, and will preferably be an optimized amount such that the desired effect is achieved without significant side effects. Kil teaches that the determination of an effective dose is well within the capability of those skilled in the art. Kil teaches (Table 1) a more preferred dose of ebselen of 50-2000 mg/day, which encompasses the doses of ebselen in instant claims 39-41, and Kil teaches (Table 1) a most preferred dose of ebselen of 500-1000 mg/day, which encompasses the dose in instant claim 41.
Kil does not teach a method of treating Meniere’s disease with ebselen, as in instant claims. Kil does not teach the frequency of ebselen administration in such a method, as in instant claims 37-41, nor does he teach the length of treatment, as in instant claim 42, or the dose of ebselen administered in such a method of treatment, as in instant claims 39-41.
Kil does not teach assessing the patient suffering from Meniere’s disease prior, during and after treatment with ebselen, as in instant claims 46-47, for hearing loss, tinnitus and vertigo, using VSS scale for vertigo, TFI index for tinnitus, pure tone audiometry for hearing loss, as in instant claims 44-57.
Kil does not teach co-administering ebselen and 2,2’-diseleno-bis-beta-cyclodextrin to treat Meniere’s disease, as in instant claims 58-60.

Herraiz et al. (Eur Arch Otorhinolaryngol 2006, 263, 504-509) teach tinnitus epidemiological characteristics in Meniere’s disease.
Herraiz teaches that Meniere disease patients experience hearing impairment (hearing impairment was present in all cases, page 505, right column, third paragraph) that may be associated with tinnitus and/or vertigo (page 505, right column, also Tables 1-2, Figure 1). 
Herraiz teaches mild hearing loss at 20-40 dB, moderate 40-70 dB, or severe hearing impairment 70-90 dB in patients with Meniere disease (Figure 2).
Herraiz teaches assessing tinnitus in patients with Meniere disease using THI tinnitus handicap inventory (page 506, right column, fourth paragraph, also Fig. 4), as in instant claims 52, 53. Herraiz teaches (page 507, left column, last paragraph) that worse hearing impairment in Meniere disease patients was related to higher THI.

Green et al. (The Laryngoscope 2007, 117, 1622-1628) teach that Meniere disease is a disorder that causes episodes of vertigo with associated ear pressure, tinnitus and hearing loss (page 1622, right column, first paragraph).
Green teaches (page 1623, right column, second paragraph, also Fig. 1) the VSS Vertigo Symptom Scale, as in instant claims 49-51, as a symptom-specific instrument to measure frequency of dizziness, spinning, nausea and vomiting as well as associated anxiety related symptoms in patients with Meniere disease.
Green teaches (page 1626, right column, first paragraph under Discussion) that objective measures to assess the effectiveness of a particular treatment/intervention in patients suffering from Meniere disease include audiometry or electrocochleography, as in instant claims 48, 54.
Green teaches (page 1627, right column, third paragraph, and Conclusions) that management of the patients with Meniere disease should include VSS as symptoms-specific instrument.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Takumida, Kil, Herraiz and Green to arrive at the instant invention.
 The person of ordinary skill in the art would have been motivated to replace glutathione with a glutathione precursor which is ebselen, in a method of treating Meniere disease taught by Takumida, because Takumida teaches that glutathione is effective to treat Meniere disease, and Kil teaches that ebselen is a glutathione precursor that can be used interchangeably with glutathione in otoprotective compositions to ameliorate hearing loss. Thus, the person of ordinary skill in the art would have administered ebselen to patients suffering from Meniere disease, with the expectation that ebselen, as a precursor of glutathione, will retain the therapeutic effect of glutathione in treating Meniere disease.
With regards to claims 45-57, the person of ordinary skill in the art would have been motivated to assess Meniere disease patients for hearing loss, tinnitus and vertigo, because Herraiz and Green teach that patients suffering from Meniere disease suffer from hearing loss associated with vertigo and tinnitus, Green teaches audiometry or electrocochleography as objective measures to assess the effectiveness of a particular treatment/intervention in patients suffering from Meniere disease, Green teaches VSS as symptom specific instrument for management of the patients with Meniere disease, and Herraiz teaches assessing tinnitus in patients with Meniere disease using THI tinnitus handicap inventory. Thus, the person of ordinary skill in the art would have assessed the patient suffering from Meniere disease for hearing loss using audiometry and electrocochleography, tinnitus using THI, and vertigo using VSS score, prior to treatment, during and after treatment with ebselen, with the expectation that ebselen is effective to reduce hearing loss and associated symptoms in said patients.
With respect to claims 37-44, determining the effective dose of ebselen to be administered in the method of treatment, the frequency of administration, the length of treatment, in order to optimize therapeutic effect in the method of treatment is routine, well within the skill of the artisan. 
 	With respect to claims 58-60, the person of ordinary skill in the art would have been motivated to co-administer ebselen and 2,2’-diseleno-bis-beta-cyclodextrin in a method of treating Meniere’s disease, because Kil teaches glutathione peroxidase mimics such as ebselen and 2,2-diseleno-bis-beta-cyclodextrin (2-diSeCD), are effective to treat hearing impairment, and Herraiz and Green teach that patients with Meniere disease suffer from hearing impairment as a symptom of Meniere disease. Thus, one of ordinary skill in the art would have reasonably expected that co-administering ebselen and 2,2-diseleno-bis-beta-cyclodextrin (2-diSeCD), known to be useful for the same purpose, i.e. glutathione peroxidase mimics useful to treat hearing impairment, would result in therapeutic effect. Since all compounds for co-administration herein are known to be glutathione peroxidase mimics useful to treat hearing impairment, it is considered prima facie obvious to co-administer them in a method used for the same purpose. At least additive therapeutic effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
As such, claims 34-60 are rejected as prima facie obvious. 

Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 	Claims 34-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 6,815,434 (cited in PTO-892), in view of Takumida (Equilibrium Research 2003, 62 (2), 132-138, submitted by Applicant in the IDS of 15 February 2022), Herraiz et al. (Eur Arch Otorhinolaryngol 2006, 263, 504-509, cited in PTO-892 of 18 August 2021) and Green et al. (The Laryngoscope 2007, 117, 1622-1628, cited in PTO-892 of 18 August 2022).
Claims 1-24 of U.S. Patent No. 6,815,434 are drawn to a method of ameliorating hearing loss (claims 1-3, 13-15, 7-9, 19-21 recite noise-related hearing loss; claims 4—6, 10-12, 17-18, 22-24 recite broadly hearing loss) in a mammal comprising administering to the mammalian subject an otoprotective composition comprising, for example, ebselen, or 2,2’-diseleno-bis-beta-cyclodextrin; claims 16-24 recite amounts of otoprotectant to be used in the method.

Takumida (Equilibrium Research 2003, 62 (2), 132-138) teaches (partial translation provided by Applicant, page 1, first paragraph) that inner ear disorders are caused by a variety of causes including endolymphatic hydrops (Meniere disease) or noise. Takumida teaches that there is a common mechanism of inner ear diseases above, and that free radicals including NO and ROS and apoptosis play major roles. Takumida also teaches (page 1, second paragraph) that ebselen is a free radical scavenger effective to treat inner ear disease.
Herraiz and Green are as above.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of claims 1-24 of U.S. Patent No. 6,815,434, Herraiz and Green to arrive at the instant invention. The person of ordinary skill in the art would have been motivated to administer ebselen to a patient suffering from Meniere disease, because claims 1-24 of U.S. Patent No. 6,815,434 teach that ebselen is effective to treat hearing loss, generally, and noise-related hearing loss, and Takumida teaches that Meniere disease and noise-related hearing loss share a common mechanism based on free radicals, and ebselen is effective as a free radical scavenger. Thus, the person of ordinary skill in the art would have administered ebselen to a patient suffering from Meniere disease, with the expectation that ebselen is effective to act as an antioxidant/free radical scavenger to treat hearing impairment in said patient. Further, the person of ordinary skill in the art would have been motivated to assess Meniere disease patients for hearing loss, tinnitus and vertigo, because Herraiz and Green teach that patients suffering from Meniere disease suffer from hearing loss associated with vertigo and tinnitus, Green teaches audiometry or electrocochleography as objective measures to assess the effectiveness of a particular treatment/intervention in patients suffering from Meniere disease, Green teaches VSS as symptom specific instrument for management of the patients with Meniere disease, and Herraiz teaches assessing tinnitus in patients with Meniere disease using THI tinnitus handicap inventory. Furthermore, the person of ordinary skill in the art would have been motivated to co-administer ebselen and 2,2’-diseleno-bis-beta-cyclodextrin in a method of treating Meniere’s disease, because claims 1-24 of U.S. Patent No. 6,815,434 teach ebselen or 2,2-diseleno-bis-beta-cyclodextrin (2-diSeCD), are effective to treat hearing impairment, and Herraiz and Green teach that patients with Meniere disease suffer from hearing impairment as a symptom of Meniere disease. Thus, one of ordinary skill in the art would have reasonably expected that co-administering ebselen and 2,2-diseleno-bis-beta-cyclodextrin (2-diSeCD), known to be useful for the same purpose, i.e. to treat hearing impairment, would result in therapeutic effect. Since all compounds for co-administration herein are known to be glutathione peroxidase mimics useful to treat hearing impairment, it is considered prima facie obvious to co-administer them in a method used for the same purpose. At least additive therapeutic effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
As such, claims 34-60 are rejected as prima facie obvious. 

Conclusion
Claims 34-60 are rejected.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 15 February 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627